State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520030
________________________________

In the Matter of RONALD BAEZ,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

JOSEPH BELLNIER, as Deputy
   Commissioner of Correctional
   Facilities, et al.,
                    Respondents.
________________________________


Calendar Date:   June 8, 2015

Before:   Garry, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Ronald Baez, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of respondent Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating certain prison disciplinary rules.

      Based upon an investigation in which confidential
information was received, correction officials learned that
petitioner was involved in a plan to assault a correction
officer. As a result, he was charged in a misbehavior report
with attempting to assault staff and engaging in violent conduct.
Petitioner was found guilty of the charges following a tier III
disciplinary hearing, and the determination was affirmed on
administrative appeal with a modified penalty. This CPLR article
78 proceeding followed.
                              -2-                  520030


      We confirm. The misbehavior report, testimony of the
correction sergeant who conducted the investigation and
confidential information considered by the Hearing Officer in
camera provide substantial evidence supporting the determination
of guilt (see Matter of Rossi v Fischer, 118 AD3d 1213, 1213
[2014]; Matter of Smythe v Fischer, 102 AD3d 1039, 1040 [2013]).
Petitioner's remaining claims were not raised at the hearing and
have not been preserved for our review (see Matter of Robinson v
Annucci, 122 AD3d 981, 982 [2014]; Matter of Dizak v Prack, 120
AD3d 1472, 1473 [2014], lv denied 24 NY3d 916 [2015]).

     Garry, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court